Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 1 of 25

sia UNITED STATES Visthiel couel
Cok WE MUDDLE WSTRCT of LennoMLvanie

; Lae CV 18-235%

HAE buh . ' ae y
\

 

. f
( eu | wo \ [
1. 6
V4
Tekk wel: \24l ¢ a L
si A
{3 ty 44) Ohi ‘) PER

 

—Gomé Lai x

 

Te Takisdietion oS  vedue

3 sd WA Cal af oe iM Lilie Owe) bY i y eset y. i, Ne: 44 6: ‘4 04.
ce WNT, ve HO RESO TH TOR aT hil iWon Wd eR Uclo’® of ails LAW
Kes SteukeD OY Const ion ab Hest. ee TUNES Wie Covi” YAS
Wks Also UW)TK AY wesc 5 4 45) tk Vy 14 fa) {4 ¥
warliailo Aauat Cagoundl Ve AF ese ; y Adolf : eel hs
Gullam@Guin Sous sd ien Gye Va WW AWS c Silt Law Bs,  aaee

wien

i. : CULAAS AN DEK
We Sei ia] Pada" 5 thw dea an Vunitl oe HAZ hee

i) \ Av

6 Of oO vi od. ! - iy y toy
WHA RO WHE HH OG & 4A CY WD RULC Fe ES CB AWN Fea ee ade?

Aan aie, Wei) Sr aT es Denkel cael Lele MDL Daleret ae
a

iL
‘ 7 vba 1% Ae pita Beha (et, ty ‘ j i a e
Wthotenls, Vey ANDER AE weege SAY Tha) Beene 15 wtlhie ‘nil
| hii Rude VO WT Chav Ot uakeod,

C) RAGE 1 of 24
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 2 of 25

5 PLANTIA

3) CMeoeLLas be * ‘Sones! 6 Kw @ wl Wats Mu lien GD HiRein &

CRs oned of teasiadia Sra whe custolY of THe CddSiLomd Dee al earl
ot (attat{vwwd

T™ VEE ENDAdTS

4) efenOadT ! tort Jerson’ Sud “ulelal ty ews @ all times tng [anf Se)
The Ste Reta of ae Ya Dep U,

5) Salat | vor Fumes Stele “owe isarwns ite ke vt,
SUACARL OF THE CaDsOH4

() at en nr / TOR) feesor’. witha Nwlealegoune 2." Is & was THLE
TU SEURCTARN of He GHOTUEN acto of Te Ya 0.2

3) HeEaWMntt Tort HAnsoRs Wns Neel rs or wes He CH GhlediNCe
otek wtf HE 2A HOCs

)  afeaadanth Torh Leroors, Senies SBrentecls’ 15 arwnd tle neeelet. of
” see a of STLLIRL INTEENRIL WYesintoaTios 8 QiGeye\

4) Aaah WT Fudbons Mallee “Prutde’ os @ wed «nl ReSmTANT 10
“We JAN satteTRAY of HL AETEAN Atel oF He taDeOrG 4

lo) oLartdanll vor Fensot’> Suatl “Willer! is ef wes an tosistndl 10
Me DITA S4eeTeey of sHe CAVIAN REGION of He fT OL}

(ACE 2 of a4
, Case 4:18-cv-02357-MWB-LT Document 1 Filed 12/07/18 Page 3 of 25 -

NY Jalarad ral fone! “9 lo, 19 the wide ead A
AS the SWAY GoRaLTH ONL WoW oha @ neat NG He NN: HY \5
Atrledogle oats AWWoan ol, Wea, eRAilvan & Ada sina * oF 5‘\- i

2). defewdant roa fear Jul" waelto MM @ tines MeTiolel) He
wie GeeulTeyOnt @ 4-0°\-00,

o Gada Koel Feasert Soi Milde’ 15 8 web Th le Adis nal v0
Te dal outta atl of ot ‘\,

: 4 Cal Dott oat Gerson? ull | ‘Dus WA @ - 1 Mes meal ont We
Vlih MN Se MRilhe NOT & frei AGENT @ 4: Gl- =a,

S ao Welds T rae F405 Ae Whelan Join Na 99 Kw @ Times
ee male) Te DOT Se eAnToMaNT of Ceedluzed Staves @ SC),

| ow, “qefeadhat Woe Geta? Tete" thud 15 8 wits The den
CORRE ONL: WuGaNN NINA : , .

We -aifendihal foal Geas0e wh ‘tate 15 fr wh A bail: 5 (¢ we)
ce 2 “tT offic a (idea) @ UN -W\ cue

Ae FG hee + Fen el 19 feu alas (Fut) toawchab
“Hon aid @ PRUE

q) - geCeatwT wit Lensors Ck 9% wes a Lal-4 (rut)
ais oie (carta) @ tle ae

5 of ad ay

 
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 4 of 25

do) ‘asa ) Ate aooke * rm 5 @ ws A Livi (fo We)
Cay rN ¢ hes K ( ntl AA ww @& \-W\ if

/ ian nat eae nt Ns * r ; p - :
al) = D4 andantl Tort fonder’ AN 1S % ws a Lesh -4 (fou) petti laws
DHLGR CONTI) © gebeie A\

ax) Ie GANT Tok! Fepon®" " Jule’ 15 Mum AL cual -4 (faye) ¢ beech
afi CC6RTANY @ Sete ine

93) reef OuC TARY Gepdohee *Lantodit”” 19 ewes & Lavale (faye) tate tthonts
ailirak (ARAN © SelM 7

24) Vena Tel Grrseee Mra teed WS ecuws a Lalete4 (Gre) tonvedon's
Cech (Oar) © ote any

a5) seheWhty ToRT (ender ® sop eee! 16 e we & Livi -4 (fae) caetlion's
sitar Conta) @ gecedeyn

20) Whabdint “Tet Surber?” adonlaee! 15 BlwRs @ Late (ue)
Loeeitlods officer (uxtfinll @ le Ms

27) VehanalT) TeeT Fensntte “ yacload! 15 e us & LeL~4(fae)
CRLIONS off read (coglant) © Sece\~ me

28) FhaWantt rors Gaooeh “sol Doe!” 15 elas & Leva 3 freee)
CORAL mds offreae Wadvtutant? © seCelent ws ord was Yee 19 70
{otoRT WASMERS on He Woe GRY sur Coon He KesfaeTeO Wome
uniy “RAK To ae Setel-M CRoPertd Reerwinde Room ALLA Fee
TWAROKRS OUT oF 4 CARN"

MAGE 4 of ay
eae
3H

ee a

: 0

Case 4:18-cv- -02357- MWB-LT Document 1 Filed 12/07/18 Page 5 of 25

ns
nih te te At Jace 4 on : fila , Be A te Z
“4 rst BE VGA a . ie tide FS # [gced - ft?
a, tek ST aa re fs ‘ ‘ .
WACK: ies pact, a ALA Hei) tha \
\ |
~ \ \
fiud EO 4 i ‘ 1 a
hey aya i : ri ft si ‘ é
PAs ER pay wh f tog a \ ye | eg van i: 1 2
. 4 : \ hd ' +f 4 fA WEY \ Lf 43 my ii ry ;
PAE #2 * mae ae } aoe ; Pf Pe es
: ‘ 4 } ‘ ti 4 " i ui \,
i
7 ~ |; - eo oui. : ‘
é Re i i hy aS a - ay etie 4 % \
f ot * “ t ea <1 yA ee he oe ‘ ig =. J ee
eEPOEAMA SVONECR © SCR ARORA WE Re. yOigro
Robber Vin an Le ch Ge 4 PGC IR ‘ if tals \ an
i 4 rh y y \ ‘ WADE a PA, \\ \
ot, dunt BS ih Whe. Aan \ se}
“wham Gite @ at Ai ft yt. «\ io A lia? Boal
oe 4X wy \y CAL CPO | WL, UG Wa a gy STURM fee ke
f ee a \ uN4 i ue ip gee a (HY,
PACTS Latin MMe eae OT PAG
f

Pes bs ga. be . sd i:
tae Rais wt L PT PAE thea k ©
WY ‘ PPARAS ; 4 2% Tha ea SEAS

a F he Pe. * A ,
Labatt ha ib aera ( e8G0'1) 9 Geery- NM)

my £ i”
“¥& ran nv oar ‘ fot Ae nbar

MAM ans efresk Coe LO rest aa

oe. te dss dx
Pend) Fock aqheed * boas
Coabesiialy GHEE Lea wih © «

* Ae 3 f ‘3 '
LetarcTi : A . adet) ee ee ee A
WE nebad : i

*4

alow

= ty

whe

4 of- ad

one

A, % 4 ihe s
oH Leval-

t

, £ «2
J ie VF
F
i *
f oh
\ iy Z
x eu

“tf anata Foon’ set" OA WN tx wit ; A Ley we Lett)
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 6 of 25

40) Tee wine Noel Fenboe,s Yau Oey! 6% VY wes a Livi -L bn)
CoRRLET IONS ¢ hia Ce ‘QO-1) © Sbel- Mv
) baat TORY eboRe Danial * Dodow shi 35 eC wed LedeL-Lok
4 Qa GRAN | \Ok eAdoke MN AL He. Loca 5 | 1h rw v4 Lael Wr t,
woherdaws ofFrree €teo-1) @ Sete le NV)

4) ved) AN TOR Fea\sok! Rooted \ yates" iS eum « Lukl-4 (ont )
Coe Mand OMe ( (cep- ~1) ® Sca\- Ne

43) Venn HE Coote tA WOEF Bauch IS & wes A Level -L (one)

Libations oiceeR (LO-L) @ Sele) 14"
44) JelatDanll TRL Gerdoes® wevtlallue! 6 Kum a Levale 1 tt)
asthe Mick CoOL) © Sl-ms

if
5) ga Fata Tot Seasons Nalagl we V1) 15 BewWas A Levtl- 1iWe—
CoaReCliods ofheee (VOL) @ dee fern’

uc) Veer Teal Fengoe’ * teenie 19 wr A Levtl—-1 (Wd) tweet
sheet Lund) @ Se \-y5

4) % ‘oi Torr eoun aha 15 Gums aLekL—Llowe) deeeed tats
ek (HOT) @ SC [=e

44) Th WORT Fane! ae 6 Mums A Lada 4 lan) Cazeeclunss
aKieak (Od--1) @ Se(e| -y

Wulnsyear wi LV Silber? iad 19 Was & K Lilet Wt» toeetcloné
(eR (C8O-1L) © Gice]- We

CAGE Gof ad
Case 4:18-cv-02357-MWB-LT Document 1 Filed 12/07/18 Page 7 of 25

# ae i

et oj A eet ee a? lon, ¢ Lt : ‘ *
UA tl yi? Vabow # 2 AN le 4 VW AS 1] livl-f | Corie)

, de wit \y at i €@,. aN 4 ! | i f ¢ *
VETO ODD /. I Mwy Wedded feat}

ii},

wl

AG Guns AA ‘A Con ‘) LAR CA
al

oe Bia ly, 4 1 wh a Vey Lalit)

ah? a NY i Lt vt (, hi :)

 

fy

Ke O \ el vi ae Ang : ss) i? sh i’ a hes (aise
Ee Gt Ae e |

  
 

a "i. :
: mn in oc & 4 % wis i} \ ey iL-f ant
SAT a eRe leniAL iM Wie
oh aauewerFadt ol 255 ub atm slo

CEG TWHls WHC (EG LY ® Gig iy

ee

 

f
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 8 of 25

e \ U _ i \
ie) Dake an Yoet \ensoe.@ “Wa WS-3 15 OC wns A LeveL -ZL (one)
i onecciols offieea (eO-1) @ SeGl~ (anh.

W) Ach Wen ANT 15 Bele Sue id Hae wwuRl & oMeral CAPAC lies

@ ncwhes welt Ww We towllLadl@ Ahvimes KLelaur ciel >ebeall
cont FekoR AeleD UNDER Color ot Stale Led,

we 3 6déomPLlL aint

1) (Nadas dy Lanes" HeRcBt tanllanls rear rfalonls ool Gasaes
Crdliolkco Woe «

% eK Otiog k* * * &

63) BLL adeiOadls Rr fawes (leTialtr Force @ Raced ts Fy. fy
weet Ww 4& ALL det Caleeid Br Deft lions of SORT EF
x Wteinent uN TH THe REAWSYLNAWIA LoL TCAL Su@DINGION TORT cLavtiS ACT

Ato CSA % Hal eT GER niernuee ale rears vrOG LABLE unde &
PEN NNLVANIA RULES OF Civil PROCEDURE 41007 «

Thee Danes AIRS AeAIST We {eeeGoule LY meNhonled deeOat, eT Ceasoes rtar’
ELAS of SWirl Gl WG CONDUCT | Ques ven Th. a fo CSA r ARE B6iNG
Ld tons cnc Velen An’ WAY Fase wh Hd Lu aMDuAL CaPAerires “THU eg gt

The COMPLAINT HA RESULT Wade of THESE DeFeualTs THEI feeG0RS AEE EL
To Letenle AKL AmeutitS woe THE CeMM SYLVA IA (OrBLe

TORT_OuAN Mt WET bet Use MRS OMS AOOETS inl THIS Com(Ltinté tHatr Ede d

Teh OO teil TET FEASHA wR WAUATD BY ACTUAL maitre Q wt Ful miuscewuc

WH There WA Tor T FeAGR'S ACTIONS wAs TRAN I Ow WO Bene Bou TH
WWLTS UW WANTS DOR Ol Tokr Fersors Cistentiol AL TORT LW (tat OSonl
TTS) They Welhaniy tse Hdafe ce 65 BOWS BBD Copii twrmahes vee

DRAG OE Nea Mokoad Fra Coke 299 907 us O41 Lets 34L4L 9% Onl in¢e_ise
PAKronk VA Aad Oh 9

 

‘aoe 8 of a4
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 9 of 25

i

a
—
—

ike
a

ont

 

 

 

ist) oe i ASE LMA WR Seth Wide tas Via) YVR WG eis
ak Wh 4d Ceageds Doyen WiLl Full ASCOT Na wiayi ave eats
ae eCe apne | r aac win, dev leald Gola BEE OFIOL ok 1 VVtrcs oF Tht
Mila kh; hall 4, : vy tp Ey ae ae Ok uh On Law oe aR il a
re AA Tags

ee +4 ol VME) okt .. Aiba, ANCE TRAM Ie VO? Th
A : i Ti4 15 “tATUTON | elation

gt hegt wis Wistar k

4d ah, hae

aks “eeqnaiuinvit f tel Te aL sath Tol CUMS acl © tt wo Oge%
Oe wet AGRO {vive at (LAs va Nb

ee ASSASTAALL A. Bay fst

 

 
 
 
     

Te HL woTiee, ay Ql Le Ths 3

he eX wo ‘

 

  

Wie “ye Figg d
ty : 1 Le "5 % f a uh " ah 4e8 sia Wis ‘ & Ate
rane

-. Ait his i saute At MNS TALC £S ge at “ale
pest aaeiios % tiee

gra oat Bis coh cael ate he ed ie
ph VE at Ore i mu Coll 8 ct +

Yat fey

 

Aes Oi eet 4 aes,
Gy ty ek a eg

   

   

at 4s fa SFE : et ie ie
i batee ns Le tA ‘ ‘4 es

hh Sus St

 
 
  

  

tent sulle ae ot HAT:

be . 4G ag ae fos AN v ay}

 

x Tyke ‘ 2
sa pe Te 4 21 ee
4 He Ke a Gedtany f.G
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 10 of 25

7 ‘ iar a4 B # an my ee
Auces5 VE COURS FREELY Rade We fae cf The Con Pant’

TT HAchEROUND

WT) Se RRGTLY nd Mace thao THe tne Va Oe - Cal abil Convadhan kL
Canlatt = 19 Ada HRAINS DEANE OC DON BS Aalneiz a toler AWARE?
HY Va Dele Warde TAY were helar Smeal Warla vague ev
AWtWah, Wale Ritz -

6D Wad the VLE 790 HMBS — STATES ad Feel ade” MRT THAT 24
LeRS PRR TO LAbrale ONE Tersord FoR Teniteened TeadsFeR To AC OTHER fader)
At AWA @ Coss Wrdolras adoro % NOMELD o gave Maw Lecal o

Leddoddl. Vola whlaltoard WWTREVR Pestle e dag a ace icy
Pee ae] wabro® StalT Gad 06 & SettO BY he Oauodee Sede
SEMiCRO  Voodiih © 4 Toh Te D Ae, WAZA
WHS WT Abe Guth AdALAdle ONL TO GENERAL RoPuLition PRISONERS
Wve Wee! 5 Wo Bole Thal CodAnty ot Dukes Ge PRSONZRS ello ave
Mouth iw Sola Co —wltiel git SoNed 19 - & ave SEIU.
Tok ‘ y

NO TTI Ct

oi) we vo He Roots mento Colre'l Prloeters ave To Fen FRM NYELLES

stent THOR SBD WLIO Fo Cost A eneTES S

76) WALGER WRU tD- HS H fo \milauous vel iteenle wlbefeeabe AT7o

Habe WAVER % WaliRowiez Maer WADED ColVOK? ATLAD santlioned Resdat
AAS AWW ON We THO To Vala. CReatS CalsTruTOAAL WetTS OYANsYS
QROLTRAML G siti STEAL OR THERWIOG HANG FAIONERS of Hr @tobhl
dna Wav thee ToS Wa CLO vlke of) WAAC Letets g aeCrwniN) Lodol,
SMT EINL GRIMES 49 ETZEL Hath, Vaile MILEL, VARNA K foleRonbieZer MF ORE Te INL WELK
SuNLi Wake. TET MM Sales wr Gunble MNS. Yor, Sat DLL OY Tae xMlwle io Stee TW deys$
WOR ve ull NUT AFTER WR Todks ooh ATRUte MEAGUBES gh cnnee 26, dlb ust

“Me SUMNILAIL GOST Cena WURTS ther ell ING weer anh! ‘

 

@nee lo of ae
Case 4:18-cv-02357-MWB-LT Document 1 Filed 12/07/18 Page 11 of 25

. z i 4 : ; | ; a j
aie F La u { 5 = 5 5 Vy t i+ i.

‘ | —— a . 4 \ 4 i wy Md
1) Gul yee \\ oy Ie we¥? we\ ee Codyatye wh 24 Vf YA Wy Viney HAWG AY
A dP 4 £33 . + é i at OS i !
Wet ey SRL Wary PA Anh, Doroke, WEEE C “ Buty | Alte
B&B ad “hat o aA AG / - 3 rs . ; 7
“OE, Rent Me 2) ve We © eee y= te Does Tere Bak dod-

i
: ti siuei\ Una Vp. ap te Sl, f tide tia f ope 3% ‘5
Ce a WAESGNGS STONE EG ‘act mie in Fee > yall aA
: f “\ ‘ 4 — i ee

ie ‘he pA te ea Th 4 Warr tf fet 5?
WAY Nik WV ardekge AGL) Mek Minelt ae AE a? on Wo 40cbe
F Psat. “hea ’ t AE fe ot as Ooh et
ue Ae ve vas Hate yo) LAN ON FSET th
NE teh A pe aie apf, pa:

 

 
  
  
   
    
   
   
  
   

 

= sn ul = nik ie Qepcabed 88 BTL @ Wo le 7 Se ©
: oe 30 Cal Doak War Seuss Cae Smet F(a) Gees Conn Las

ht 1 FLD Ne aT ole Gittle ah ROM ae Gas Here Waey oF x
em MIN a cite Sons Tene? ‘net yaSdoas Slats
He oth oy Ye Cabs 45 Nowa il Ay eine. Ol ie Vi ‘tne? Fie don
i Alea echt ? AWWA Nis IN Ale Ms s Gace - a’ MEIN GSTEN
th: eH ; ok a al eat aa wre O° Ree nae ott
MS _shatantig vane) Ae th \ekine QS wane 4 Ooh -Lid
\ 1 NR Sods 4 1? 4d ” Youle & Um Nie 648 Oil ite
AR aatle Yar C16. Wo oto LONWN 4

 

 

   

nt | 70 wait ‘f Te

 

 
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 12 of 25

# *_+

“Tire ENCTS Cobh MOMS FONRCD TON D0E-3 + eH
1) gy) We i ‘eld WW TES wid Gore MPD gual By TW Seeclay ont ava’
Was $C TN TE AM RH TO Whe Re Seniey ASTHMA OR ALERS Rai

A WE Me > ANWMTIUT WShe) TO SPtAA te A Longer Litt eouantt rt Laand
WOR: iD THe Sttuaton @c iw Sobel? edo HAT 4 020. wouty ‘it aur

Sallis TO EAN THUR esti wbhelaas dd Raditery We: uy N 6 al
cue AG) Fast ode Vasod ae AGT.

75) oi DE DND wd ronan) “Wokos th ac nate Un Cult lured id
Hart ur SLAk-BA a vldat than & SHACK We ws Sealed I THE Teal tocl
by Avtals @c Sond Poe — 2 Deo WE an bio ae aR oer Ama ule aA
Res wires Groh) abrad add Se Fol Joe —2 Gerer wid wos Wer Gon9
WANS Yorth49 Ay Shot Gud @ MA Dont TAINS Sh! a Yeuill oe aH

Ud Ql agg - sC\ Att We olla wis Sa oud” .

Te) ON AIRE 59, AUG, ARE TOM wh ehtakTe7 io ae at Jem Rahal Sapp bese
wit L\ruta) BALD 0 FG RoPiTh TO ou TRAN RRY wi Wh (Kus WM fog lourt NO SC

GENCE Lun Eat OLIEDNRCCORDED mer Tones LEGAL Hote ni becokDaalit will
u v w
Ro NOC RAI aC eee Ake TONES ako chads SO TO ALTE PRidod £ foe, GoukT s.

11) Pay) wie oles RAISED al The SHIH Mewtegly Ak ce 0S (Rie) wade

TAN & JokVr— Than win? Sonics! mah tee Wa YS LEGAL
PUR WENT 1 MOLD) a & 90-199 GAN WR TeNZ5 hs vo Ww oi
wRAERS He WE DET eng load WHT LastouiTs Yor Me Sunes antnd cotted we,

BR AC WBNS Se” Youll MRR See andl EWS Ber agar
WALMOMING Not & ackNoe-3 SAO \ You tanh Cie ‘Wee ty

Westohh YOd! WRAL TO “WRK We CRIMES URE G0. ultla’S Goi ANG Yay /

Pace la of ad
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 13 of 25
ee FR. AN(opm soe gt ghd
| 7 ollie ane Dates WaT D SeCet= saa Me paaenlar veld

f g
oC tL
va '

We \ QV DEVTAAT SA TNT VD Meet eRT why Wore % We 4

Lava wh). oli ode voiWiald 6 al Po FeeA Wye nredd SLP [eee YON
Loan * Tow wee DENTS NQitd SAW RS WAKING VCTTTANS Kirotaae
WATERAILS | ‘“~N Wee Yot wil Mid Again

 

res es sei f Le !
eo oy ahr FUG Be LEN COL hed BT. wks RHA Oe ehhh al RELY SCAND Fe
a) N Aas, 615 , AIGA Halls eueirt £605. sant Canwbom) NWA % Dee

Awe a as Aug ‘3 Su eo Thad ah TE 9 al Bald AEGAN “ye AST BIO FOTR
NG a WAL Soi WWD AR WW SOAS yal ated in MIC Nae \ RNG AED Ke
cy ite 1 Kil mie Hib WAS ATER RRESalt) Geol vO MAL owl IN tan
: Webug a4 ll eh wvadl AG Gauls y alt Mi aint \= Wine
WG a PRTG ae Salt: 5 Dye NE CAKS KiNG) TE
aie ou ii ee Me & eM a 5 were AN Aeon ili Ne]
0 Lay a WAR Dy Oe Apion: CO vavalTialy 45

ANT tlt? a WotAL OOM

one

    
   
  
  
 
       
  
  
  

1 etait Oy eguadl Ne! tle 4h
ou ON mii’ 7 VAN 2 GH

  

   

a 83 Saily ¢ whe AD. tut he Baas i AM
15 Sete WALD fet GoueT ” oa ws )
he “W Av None oe We en

RE SoS MD Nea 10 Gia
wheal 3 Deed) vi tN oar Ltrs WN ie Aileas A on Ni
NewS Lele SiC Tm foR a: wh a MRE Sales Mere
AN 16 ha 8 IND2G baila ReaitST Mes Lect ROWMOTS © Hrs Pign
ud \ - id i
. mS WER NOt CET Suir foe You i ona Yai Cer Cut

ne Swi Bet We \ YonT ONE : we S Gwe
Sas | cP YR Cay aT Heresy”

 
  
  

 
 
 
   
   

    
 
   

 

    
 

  
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 14 of 25

. ON O i <ifio
gi) (@® seTime wd We Toned Gwen Aelt95 To is RePeet? & oo Salt -O,

— boi

rod We Dats Slteyolier Adano Wed Yon WWD /RbuH9 Tuc lo tim Act
Windle ALOD TOW NLOD NRL Leen, wales ¥ 4 ‘ y

eR F vce — lls tHueh WUKSTA KoPhUCNT

83) ON AoW vq Wid alle Toes was UW WS COL wits deel als Rohe -10@!
Hons, Wooler, Ww G& who My — Wwe WEE Twit wohLy Toue of ile
othe VOT ATE stad @ WG CAL WOE CAO MamBeRS KeCRTLY
sn FoRenad) AR Tonle Tins “THEY Was TRE eR 1h SARTRE ner TolKs
Wrne latl Wr.

63) Abbess sAD “werRe GANA able Sue THeL FRY Yor and coueT 7 |
BH) uo Sm) * Onte WERE Vow wilt Yod You'Re CONN Go Dou) Une ctt bale 70 °

85) athe oni) WeLLAWAe auc Ted Hane Ya Ge WALAG Tat eu a GuAeANTEL YoU
Feat tHUe ANTE tS" K

8) eTIS AAD “Wheat CRARWE Wek br Milles Riess Like Yu Wave To Laren tHe
Wadd wed Wo WATER who Yoo Ciro WELL HEX Volo WAAVGIER We WANT |e

| , *
* ‘ok FACTS Watch Vamnte GUZeNchl WONG Youn 8 Lone* *

87) on Sod 25, IS AHA LLG 2 DO WRAL GhANCe * 5H 394 wiSltav of
AYAAG We SOXTS GAIA PomVMAnty Hi Mino eCel-M To MONDE THE rye
REDON CMOGETAD Unt GN OLE TRAN EXTEAD INTO 8 CoNSaRNCY wit

NCL WANSTRNORS «

88) WRN RMD) even 5H] 38I ro Wie otal 1S wiaTok VamoRe Issue
g, ABe=AORROVED acai) rensunse To Gelade * SHG 381 THe Drie OL (00/9
CUZ4AVSAL Loudoy Hoaniinvs BC LOW “To SRE WANS ORT! Qe Donkey Mea
SWI VRAD Shute GW OAD LRP Ted oN WeolRT! Wierlloey ete
AH _Pil aWT WrA VLAD “TG we TNO.
WAAR

 

FACS. WEAc howe

£ marty ToLAS ech)

eG aes apts Aa
Wr Wht \ . PAs

' Pa \ n
aR FONTS Vs GM. Sets Alaa

 

eal:

“the WW ei6 11 Ni ul fy ¥ as Pe ; or +

an | Be RENE oy

rr)

Case 4:18-cv- -02357- MWB-LT Document 1 Filed 12/07/18 Page 15 ° oe
_. i i
We 5 fon ati \ ~ \ , &

tate Agi. ‘ aaly Be
K-anied gece bade) dip fy
: . wie WAP Sone RVR fs
a Tak of LGM. MWLINOD Oy ie

C a win Seflellea Worn

: 3 f eS Be. yp { AA Sadie f
Or Set Das Vo, WAY Deniod

Ty Fool &

* ag ;
* : or a gt A eu 4 + é Viet
4 Life api k 4 ae é \ ie 4 Payers
SMYEY biti’ SVE) Oy Vil a aed
$ f ao 4 t et Py ow
iy ef Sl Ql. Bel eH og é
j wig i . F a vy ty ths Pay yi \

SOO CUE *tLealin i wey * *

ala thy toe oat aD
inl i le wh ae
te Mion & CRA ORY WO

the. ‘24 t i
AyD Salk Wy

nial 2
Soneo Ws

yi,
4 . Ae \
Ve Aah A HEL f

aK
wi Py

 

or cM A fe , 1 Ee ' Sha Sey SE x.
eas DOCARN on The Theor aioe. WO
ey " YO ve ,ip RG Wu Gs WO AA AL AEC’ Var

i) PEGA Beds

i
We fed al ead
VY i \ ‘ A

Y TEA. n TiN) th? 0 eA)

WaeDiebss ty

 

4
A hae ite cal & Jct] ‘ eeepa
NMA OE aF4) cine £ EK
o ae 3 it ye i pee, oh y Ah fee i a i
aM te 7 Ue pe tie ae Rte !

F

 

\ ei
{Wes Nie x

 

 

-in OY

ny
GUD Go

‘ites «i

avid

 

poe ee seers oo \ a !
Ge SS BAgtet eos A Youd

 

es FUT Fee

B¢
ae te

Conti

wll Mt en vA Rain Ww tE2% oD
i ee “f

Ate
VV CE

c\-

( MAAR eR ey SF A iC

/ 2. on \;
anh NG TOURS
f rd | Re f eae . 4 Gait Vf 4! 1 ad ae # "
Ct A TO Roan: Sere ed fount ¥ Lets

Wid CELL Cr¢5 fal ch, ia Ne
Sete oy ae |* hi tcl faclhct. reAal

MEET GRYEAD From 6t6G9

ween eHLY Sar’
- \. ee € a rill ALL oF HS VEGA) Cliics i

“te ‘Wisnke UNE T DiGG Sen GS
Lecal /ReRGANL MORETTI Beccg TH

At Wie Yar were? @ Carer
Nb a

 

NG
Ale

a4
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 16 of 25

* RK * cactuat Wotiee * * KK

0) cal Tan & lb @ whO-Ad” seb CLV FOOIAGE yA. shaw When Daa
ot Congo Wenrifoudi(Z SIPAV NG (2 Wke Sones CAL aS We Saleds WD wWeneewwicZ
Khor We oveae CAMPAIGNS of RETALIATION KABNST @r We Lecal \ PeRSonal ROOT
“\cht VOR con AAT Aust ot yee \ Cun) MIO CaelLire. Wl cneRowic?
Rab y5e9 TH TRA ANT Aon te STOR SetL-on'S QOUAASET ALIATON AGA] Me Seues

eink. * FACTS Anima, GG RARKEE 8 HoFanl >

T4) yh NR VA UWS AGE ade Tned SUBMITED DotumMENTS TO Bt Chev HeCoRdiN
To THe EOIN CAA Wat wRtS CrOe (ANKLE CAN St Sten Ge | 1 CCV Fosrtnet
Senile 9c OAL & LOH fof * Wi2G To ihe Sones Leeal Debw ten TS wh ate
ne Wl WEGT We WO ATER We Oe OF GOBBLE Yay Siac er AIR VO
wee Soest LOBEL Te aMenlTD Secel- "i 409 Sat sitt@Nenw ant Wo arn Alte
AWS, IWOMES Keo We Nw Vis hi MAL ek THN Ste Mxccd THe IN Ae
WN SEUIRED MALORG yi 5% (15x TO CARAT We GUL Gonie Whraalee MAL (ean
ae Hurihe US WAL GX» | _ _

15) Kereed Waltlts CLLEG CY Any TANS’ LEGAL Docwitarls Wudetted fx le

Aly, Bark Wanilo WITT Ted Ae OW be BEN Ont Stelem COTW Kealnee
DLA COS BAe % VelChen + Seih-ouT TARGH in ~ a
UndatuX MRL BAG SY LALA & LdttiNo Loclnre MK VoGaan) Wibect —
DEA ROY ngs rye Lutoal Vetus Oder MAH K WaGman Stole mee Saved’ Leta
Vetere Row YaiatQn's WIRLG POULRCe Y& VAGINON GAA BL Stad on SU Cn en
SMW WR Jones! Lal Wimadst wre Seo WW Wad wriline Ge Them ww HI

eile <6 Wolde of Wh SALES Lior abeh

# ok OK K ee ftun wdotice * x %

4) To Lea Ves ‘WAT were otuLen) Colooled of clewiluees DeClaealans Rent ®

Laders wilson SAMIGL SobNSody ackeal Rawls YW Yao Bown AS WELL AS vanttar
Com LRG WrInddss’ WG DL-194_ Cth SL5 Coens \ RECEANTS 9 TRAASERNETS

Coy TABLA VLD od Feb! 26,28 — WTR ALA Hole oF THESE ToLomntATS
Qe “UR. Sed OL ange SAE thd AMT WEL wae “Aabol wT oS Slee «

 

 

      
  
   

lb of ay
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 17 of 25

97) whe Sune WL? wv As ToRWROVS oid wart Wee Sones whkS Seah 2D Deterved

oh WAR WTATiod O1 WHESE GEM SiRF A ke wad Given) COLB_MEALS EVERYDAY alLoay
WL Wee Ah ShiLcs of TMCLse aro) SLutes of DREAD Ad ORANGE Wont) &A
WL W & MAW BAER % SAWN SAND aN We cWenine fre MALAGIOWS “Voklwead

Kwaswte «

95) hq Nase west Seca amt CLANS 9 FrsoaniT, Toell GeasoR SARE ED, BECCD,
JUST AAEET, STHANVART, Reo & AMINES eel? €_UITRANENTRA BRIGHT

LV@ATS —) ad Mood @ Jal 7 IWS & Wech wae 15 VARGA ReCobNIZ 49. AS
VWI ORAD IN TORTURE Qe Smed wR Wolke Ones WOT Relite Fron Sub Tole

wile Corte in Arse CALs » & & &
* AME ® cacts Esse

41) OAL MAA dal ee Seades Sea’ AL NboWOANe of Vewilyless Declaealions Falah
Ge Wil, Gens | ore Totowa GUDaANCe to detel- LARA Wisse To Hae
hot CENSORED UGS Wi VARS Leoal WATS LEGARDING mee Sones Wear
wee 15S) CGE had Qe Borer MLA tho Tes MATS TO HE MoD WR Bones’

Jotywmants Now Lakes wWteee wee Rr WWANEO Vowtce We eetaned & GLY ADOD-oN
xd WAR BEQUEST Coe TAY whS AIACKCO TO YWAUNONTS US NTO WO Be Colt

Awe WT We KUT o& THe Worl of WY AWE GMTIRe mol oF Sune wei Sones
AUW THO AVAL Wenge & Werte WS Dolur\en Rend en mat 3, 2014

Wee RtUe0 TO ade Sones’ Mdutst & mo wayro\4 Stine TAT Wot Werks’ >
VROWENTS WERE WN KLLRNKD 10 hm EEN Mouch Wot lth Houste clit
ony TW DRT THAT HOST elauins We TtuMartty wWeee "Tuas To tim ther Tees

rostinued ~ Comland & Lily RNAS AG Wo AWeL:

Poe 17 of 24
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 18 of 25

xy * Facls= welzely iat station zn *

WARNER) MILLER CLARK, SORBER & MURSKY -

169) Mar IMO ba AR EOSHEY) RWC TERIAL GROIONEES pice 20) Lees
Contato \ WLS ok Weise Tans Woienl Macks 1 SelM sabe weTZL,
HOR ANG WARALAZ AMARL /ENWROWEZ WL, Kray Noe Sebel-on ernblSClard o&
HOLE World Jo With To AWS WH & orl ANE 20,2015 WR Goes WAS
RYOKO vd WS GAGE SL CO Moe whl He MMOD vkeerdse LARD ,

4h, * C4 01S —wWertz elt Sens BARNACLE; WentAoul czy WARNER
TINGS TILLER! SELBALSO, CLARKS SORDER WALLY VALENTINES ZeALDARSK| & Pitho
OL) Mead ade Tones S4N7 prrgroshty) Ba DOrd \WIE@neL GRIUANCES & oe A0-L1Well) Lelfeas
eomblandys Yolites o& Ruse TUT WCAL ATACHS BY HCel-m smArs WErZEL, Sataly

HaeNv AVL WHROWIEZ NRA Hinblo sMINLUAy TELBALIO, CLARK M WRB ALaweO* WALL,
\abidrnty Wo K ZEAE ro AIL WR TNES Oh Ted? db, Wie AS He ReTURNED

Front SEMAN Loo Cotte
* x

ras * CacTs — heresTesy becGyn USTAY MMHG AHNERY STEINMART: Raw
& WALTCKS -

103) OS Whioud Wes weLuvide bul WE Lamiled To WwAe > Dod -To ~ mae id wld Saal (6
A\h -wrl—- San Wws K fe JIS — NTL FLO Yo wl oN THeSs Vales <i

Dk We BW wr Corkoad we The sw) tO sol AD AAA o€ SeCel- mn BY
RAE Naoel DARNKTMANT SIRES ALTERS! RAON A AeA: »

Wie owed rw) TAG AMRWS ouside ABA tnt! Tales We SURED TO REL ZN)  AZZARD

Ress where te WO oWLT & Sedotlb K Bethel’ NoTHING ELSE = find off He CLO
Bod -24RS TOMAS wif & ZARD ote be We Hous VINES
cate SEM Howie WD wh Wo We Cll % wall WeReaes BOL \WASR RAN

Qube URE THINNED H uTARS we Ah HURL EF AES CAND throws Yel DID
NAWE TO FATS PRoBLA 0

PAGE 1% of ay
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 19 of 25

gym FACTS - teh btucll 7

SS ee gel acl se Te ee fs on, i Soe oy at Pe petit i 44h
oo RS TR Aa WAALS PRE W Sere ft a Ven. ty BAG Git ollve
os algal cht “a sehased WANS - | Le tletes wevells, Veit Leda, eater

ity
i FGoRe M ated col de M ae & as sei NAL cat ,
softy mn hk st + RDRE. « Neves: aye NES
CML ste eX FX
wh ANAS? * A toe ob gee = HH os

Fist efit tele MS SCHELL Canil

\ WN \ \ ALG a Ay 0 \\: “ff

dea a

 

   

hi, t ore gia tea ely rey Bay. ae
RAS See Pe yp ts as Erbe

ee EE Hee = 2, ae a ‘ 7 se
Ye a ee : tp Ne $ u ‘rt
ENE yan Ag me Aw rh

Aalhy sae Gita: salye™

38 7@ » ‘ oe A me Salt ct Dee. fos

, a e a Ay) mn a sini we \. ait ww | 4  ® . % He La Eo

la Om u r GIAL No Tite

ee sicgiom hake. atone  pAdOes. cats Gt read
ae

5 SURNT N head roo ese Eh ae a aes y AA in Hage & Hay

SO tlic sas AgReoT_ne! Tasso. hes bud dolb«

a iter ee . a
C) ()

we ee ee eter

 

sett ur
ae, "nee

 

      
 

 
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 20 of 25

* HL *F cecal bLaims ko * %
| MR Tones RE-ALLEGES

* x * x
LOT FACTS ~DANHEY REVERSAL PETERS A, DEF Havel’ magscANnse

& S&ZoZ0WSA1

Let) Od Awe 3o Wid ALR we Soned AUD woTiFrchfiond/com@mulls cans We

Sarel- a Stade Dferoatls lod Casnrne badks MEKAS-L ReWweRd-2 Dckhaubll ev
GAZELOWS Al CStoTWeD wt Tower FRom One COLL To anorhee wiry Kis Hands

coiled Balad ho Gach we Leno!’ ettaclen to Te RaNOCuts SHALKLES ox HIS
Gea Ye HAW dy PERS, WAILRS= Y MH BWub M HRZoZoushl Wad Weees on Wrens
tm We WALKED TEL WL ARO Slowh SHAD, WelT SIGHS, CERPA GAS CAnitees, 8

Nauwas, G Cul “eel ure® & HH Ye wed Geinlb ESCoeleD MY Sod €S
TATED WIS GRIEDANLES 3O BE VERO,

10%) ote Mee Sono wd ih nities Calls BANG, Calees-L, Whees-a Vet Bruel g
ALI o7Zavsk\ ‘Toh wWeattel oT of we CALL AM iMAD Mee Sexes ne éulled Mis
Vaatts © & S4kr & ShathLe WS Feat? AY OOathd MeleRa- 1 RaATRS~ 2 IW Bast &

W2oZGwhl Were Pithw & SLT 4 VeewWCaieS onl Thon WO BEGAN 16 COKE nee
Qc BW CLoOW We Sone For WACins Wd ComPLan(s ROA st Thaw

aH TO CORRE AMIR HIRE aluede MRESALNE(2) ENTERED ND ReReeanectl
with Wem «wo PALSY WeeGonts*” MOIGHE RAGS & ADT me GaAleY \NIURI TS»

Ke RK soci wots * k *

wt) oo OUT Ards JeGuntdonlTO\ WEL FAIRS! Haat hd , WRAS- AWS ayIMBalt K
ORZoZowal ke MALAI 4) Wnp-EMSe\FR AOU FAT woes Fed wilh HE
RWSL SITS BULL ACHAT WR Soves |

Gad Gull Worde Meares wos fall!) ataviflen oF AL clreces OV tHE
GILL CoodtY Gott .

 

RAGES 20 of ad
a

Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 21 of 25

 

 

 

 

 

tS

 
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 22 of 25

{/P Const aarrt — uweeds TWe JeaNwe OTA Frasers wenlioded Weu-our
DRAWS A AWA Vande TAL HLA ACTIONS wold amontt te alee Wale
eG, WOU aihend Woe cFendantts Teer feasers Nhe no erence)
WHEE CARSLO MRE Tones TO Sue VT 5M Ue Bt By 14 tet neAN WobAT NS ;

(4) Ealure to iiedlalé — uleeeas Whe Defeddadls Tot feasoe. medlial D
AR BST WRAARS A 4 A - WA dtu Tar Were Aclions wold Wale Sele eiantT

40 Leet. BomCieBhods whol Wese BeCadadls wer Gowes Galeorro $1?
UWWATIONS — OF ondcd! AP SMES HAT Davento Matt Quttrs ¢

(15) gatalrctron— whereas we TeleOAnls Ter FeORS nanthorned WMev-oot engacorel

Sod UL Wutad AAG ATG Wood Bmore TO BE NE Leal darn ieAlenls
alka) WO, DEFIANT “WT FENMES USED WALterL Basi9’ To TAAL ACTA AeANST”
Ws Joni) 12

He) Cou. 2 anual Qdobmas— whkeeAd whe TheOnMls TWAT Keces MenlioneD

TQ owe BRACRAIHS 2776 A Varboud Welt Hoe ACOs Would Want 13 WLR
BG Leen RaMGictods wad ancl SUACECTCO Me Boned to DILGBATZ

WIM eRALE “MRaLinh wlumeany Teena %

111) Sean o& weeeds <D tase — wllereas We BeFewWells Tort Loabors mud
ANW-oT ARGAGAIUS Ho AL - Wa Made) THAT oR ACTS & omissions

Wood VR Lee Keambiewtions conseQuenleS wen Hess Defeats
oer Fakbors SudSeO 4D BaNcd TO WYRALitiotd ROudtS WS UkLL AS

WWUTTVS WG Wilrons Leow SLiWG tons WE 1 “He Cayley

Wee ar of at
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 23 of 25

 

maa fst ; 1 4am
Weeltigts
1 4 te yibe wa sa:

Lahey

 

We | Ca ia
4 4 i K aN) Att GND WW At Bi wh JY
. . é
rt haar “gat Nite Pag h £4 ean
Soh s Lf i fee YEO \ »? « tet NY i

f 1-3 n, ae me si tt Ss

ri Agee cut Fhe hee Ve My Pes ns te ei aheg <
a MAS Un Dein aN AGN J Wats \ nk Ve {Nv an SA TOA AFAS GR TAT REON EL
“ tn ‘ i, Ve = f ' gS ‘ Haar y alt .
2 yi Wik o ¥ GR t fob eg ar, Ay | oa Wit eee am
: !

at

mee
ihe ANE af

 

4 ve rer rag A we SP
ps WG ae OAL Nn VAIN!

i
Net ae ae

i WE Bhs 4,
AR ie Vk { NE Sabi hs

aed
wenal cahon Toals = wllpeens We Orhan Diets feet fey

  

Re en 4 Wi aul tRAAGAARY OP 9 ea go ated Wat Tie
% Gay veS wile Wiwic Urea. Rise CALMS | ConStGu ENCC) Wits VR Viel 5
“Sines nt ee FN Mata: 2ge RA ea

: Ps = en
es gs poe - \¢ “ny “ ty Ah ' \
w ° ia Laws Peeakiee sk Bo Setec dk Wadley ERIs- when WE De Veal RSS
0 (ednnro al O Tas He\eatas 9

BAIR ye Me io WAT
VAL, ag 5 FSO on A i Was Leal a Cte ns unseen t dts wig Ty
) TUL URE a tu conRY Bohs 16 To Ne ter Wd Wats -

}
® cr We if HA) Woks!

4
», Aye ANRY Sots as hs Mette o@ Come Wels ReMEN (J Law in 80

J Ag G8¥R 723
“AN Wh aged QO Wedterd Sates Wao Fea Mc wl eallin Ud FO BE ACE thigh ety

mM Weed OY “ght CeMtT of he Oa SAS GALE) Wis tot oat
E antl lee oh We

Clay Beaver whet We Raed 9th

jt

 
Case 4:18-cv-02357-MWB-LT Document1 Filed 12/07/18 Page 24 of 25

* FF Kee ovee coe nelice * * * *

23) WHERE ORE mite SoneS VenteCTOULLY ReQuerrs RAYS Tar ~Alkis
Le wdeRS “AUNGMANT GRAATING \ime

124) A Terlalod Wal We acls K omidioens Dela Kean volaled
WS ROKTS UNDER We Constitution & Vaws of These ude Wales

125) A VecLacahosS WA We adres K omissions DseABC ferent Viole
Snel GETS UDA MON ALVadia LIA Laws

6) g PRLLIMANAY K RINAIOTY WouNlChad %& TeclrexTion ORVERIMG

VeKadadTS WE HArRS wWEZeL ro Gwe Sores UNOBSMUCTED yeoss5 To
Ws Leon Moet) OL Natio SAD CACY FoR or And “wskiae Tasret"

ro WE CCID SD Y OCIS eo CaElS ws CASE

127) cow ens Many Taanaees ine Amour 6 beep aon”? acaust cect}
Dafanoadky Sony & seucheLy

122) Varitive DAmneeds nd We Amour’ of 45 gan" wcamil cach Mead
12) WK Suh Worl od AL outed rRABLe @Y ~yeY
| 30) Bones’ Cosf wy HS Surr

131) al AVM MLE Md court Dems suT pecker % enurlaelé

VWUad* Nov ae, Yoh
/ |
RAGE CulhY SuamalEn
i WHRCTLLUG dhe ZONES
MBatal SeCel— Sm iH Feel

NEM EATON 9 AL ST

LARVE BAD, LAL Cando CamPLanlt «Do — ManiTeDo FA 1465.3,
WudiebY VORA AMAT ME metas aLece THEREIN, AR TRUL ExCHer AoTO MwerTe <
ALEED ont (ifoametlion % LIVE %& 4 TO TOS LBLreve THe ca Oe TRUE er (eect

PAG 2X of ad
 

 

gaa Sap HN : dIMOVHL [ALldoldd s . Sisaalinn

 

OBI PLL
: A
. 36 Noy
E ASM VB s

 

SNOILDSYNNOD 4O
INAWLYVdad Vd
UVIA SLVIANI

 

 —

 
